Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Status of Claims
Claims 1-17, 24-26 are currently pending and have been examined. Claims 1, 5, 10 and 15 have been amended. Claims 18-20 previously have been canceled. Claims 21-23 have been canceled. 
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made..
Claims 1-17, 24-26 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Beinat, Euro (WO 2016164236A1 hereinafter Beinat) in view of Experton (US20120232929A1) and further in view of McCoy (US. 20150288522A1 hereinafter McCoy) and further in view of Sharp et al. (US. 20100279652 hereinafter Sharp). 

With respect to claim 1, Beinat teaches a method comprising: 

storing, at a mobile device management (MDM) server, location-to-device mapping data indicating mobile devices assigned to locations at a healthcare facility, wherein the location-to-device mapping data indicates that a first device is assigned to a first location at the healthcare facility and that a second mobile device is assigned to a second location at the healthcare facility, and wherein the first location is distinct from the second location (‘236; Para 0041: By disclosure, Beinat discloses the use of various software applications such as mobile device management; The method includes registering, by a device management server as in Abstract:, at least a first detection device associated with a first location and a second detection device associated with a second location with a device management infrastructure. The first detection device and the second detection device may be tablet computers. The tablet computers may be configured to communicate with a management server via a device management infrastructure. The tablet computers may communicate with the device management infrastructure via a wireless Internet connection as illustrated in Para 0014 );
receiving, at the MDM server, a message indicating receipt of a user input that indicates a patient identifier and a particular location associated with a patient (‘236; Para 0045: Embodiments may leverage devices placed about a healthcare organization (HCO) at particular locations for the purpose of patient tracking and measurement of registration metrics. These devices may also provide real-time feedback, such as by displaying patient identifiers, locations, simple messages, and the like as determined based on patient tracking process and based on analytic data) 

associating the patient with the first mobile device (‘236; Para 0012: registering, by a device management server, at least a first detection device associated with a first location; Para 0152: At the time the patient receives the beacon, an association is made between the particular patient and the particular beacon. The association may be made at various times during the registration process. In some embodiments, the association is made after the registration process has been completed, such as where the registration process involves time-sensitive procedures (e.g., cardiology unit patient intake). In some embodiments, the association between the patient and the beacon is performed within the healthcare information system 1512, and patient information is not exposed to the other components of the system); 
Experton teaches 
selecting a selected application based on a patient record associated with the patient identifier, wherein the selected application is targeted to the patient based on the patient record (’929; Para 0030: The mobile device 212 or 214 may be adapted or configured, using an installed or downloaded application or agent to enable access to personal electronic health records that are maintained on one or more centralized databases 202, 204 and 206. The user may typically access electronic health records related to a transaction or the provision of healthcare services to a patient, and the records accessed may comprise personal health records, such as medical records and insurance records)
929; Paras 0030-0031) (‘236; Para 0092, Para 0093: The application management circuitry 214 includes hardware that may be configured to manage access to device information for one or more applications. The application management circuitry 214 may include hardware configured to provide an application programming interface allowing applications to access the device information. The application management circuitry 214 may provide applications with the ability to access data associated with particular devices, send data to those particular devices, receive and calculate statistics related to devices, and the like) and 
sending application data to the mobile device based on selecting the selected application, the application data triggering the first mobile device to retrieve the selected application (‘929; Para 0051: a patient with a mobile phone 302 can send his health records to his doctor who is waiting with his tablet 308 in the same examining room. In another example, the doctor at the end of the visit can send to the patient some treatment instructions or literature related to his patient's diagnosis). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine managing remote devices and accessing remote device information of Beinat and mobile device-based system of Experton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

sending configuration setting data to the mobile device, the configuration setting data triggering the first mobile device to provide a username and password to a web-based healthcare application to: enable the patient to access the web-based healthcare application without entering the username and password (‘522; Para 0026: A developer of a web application may be comfortable sharing the token across multiple devices such as a generic mobile device as illustrated in Para 0054. The web application may store a token with the browser application 110. The web application may generate the token, for example based on an account 123 associated with the identity 122. The browser application 110 receive the token from the web application 140 or platform application 150. The browser application 110 or computer system 102 may store the token locally or remotely. The system may use the token to provide a user with automatic access to the web application or platform application without requiring a user to re-enter login credentials (e.g., user name and password) with each access attempt. Indeed, a user may no longer be required to enter or provide any user name or password for the web application, and instead, the browser may expose the token to the web application, which authenticates the token and in doing so, authenticates the user to the web application.); 
prompt the patient to verify patient information in the web-based healthcare application (‘522; Para 0026: a user may no longer be required to enter or provide any user name or password for the web application, and instead, the browser may expose the token to the web application, which authenticates the token and in doing so, authenticates the user to the web application. The token may be, for example, a security feature used to prove an identity electronically, for example by a user wishing to access a bank account web application without having to enter secure credentials each time the user access the account bank web application. The token may serve as proof for a user's identity to the web application. In some implementations, the token may store a digital signature, which may be made with a private key by the web application authorized to make the signature): 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify managing remote devices and accessing remote device information of Beinat /Experton with the technique ofBrowser based identity with multiple login as taught by McCoy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Beinat/Experton/ McCoy does not, however Sharp teaches 
in response to determining that the patient is no longer associated with the first mobile device, sending a remote command from the MDM server to the first mobile device to erase the healthcare information associated with the patient stored in a memory device of the first mobile device; (‘652; Para 0053: If a mobile device associated with the account has been wiped, the mobile device can be displayed in the list of mobile devices with an indication that the device can no longer be managed. In some implementations, a mobile device also can be associated with a remote management account through the account interface, such as during account registration; Para 0055; Para 0075: In response to the wipe command, the mobile device can request to unsubscribe from the command collection topic (710). As a result of unsubscribing, all of the messages in the command nodes corresponding to the command collection topic can be deleted. In some implementations, the mobile device also can be removed from the device listing of the remote management account. In some other implementations, the mobile device can be presented in the device listing as no longer being able to be managed (or as a dead device). The mobile device can determine whether the attempt to unsubscribe from the command collection topic was successful (715). If the mobile device did not successfully unsubscribe from the command collection topic, the mobile device can repeat the request to unsubscribe (710) )  
It would have been obvious to one of ordinary skill in the art before the effective filing date of  claimed invention to combine remotely locating and commanding a mobile device as taught by Sharp into the managing remote devices and accessing remote device information of Beinat/Experton/McCoy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claims 10 and 15 are rejected as the same reason with claim 1.

With respect to claim 2, the combined art teaches the method of claim 1, Sharp discloses further teach wherein the healthcare information includes personally identifiable information associated with the patient and wherein the remote command indicates that personally identifiable information associated with the patient, protected health information associated with the patient, or both, are to be deleted from the first mobile device (‘652; Abstract; Para 0041). 

With respect to claim 3, the combined art does not teach, according to the method of claim 1, wherein the remote command includes a factory reset command. 
	However, Slack discloses the aforementioned feature (‘652; Paras 0076-0077: the level of wipe to be performed can be specified in the wipe command. For example, the mobile device can be wiped to return it to the original factory settings and to delete all user data. In one alternative, the mobile device can be wiped to render it inert, such that system data must be restored before the mobile device is once again functional. In another alternative, the wipe command can specify one or more types of data to be wiped, such as electronic mail messages, images, and contacts.). 

With respect to claim 4, the combined art teaches the method of claim 1, Sharp further teach sending a notification request from the MDM server to a push notification service to initiate transmission of a push notification from the push notification service to the first mobile device; receiving, at the MDM server, a second message from the mobile device responsive to the push notification (‘652; Abstract). 



With respect to claim 5, the combined art teaches the method of claim 1, Sharp teaches further comprising: 
selecting a manifest file based on the patient record, wherein the manifest file indicates at least one application, and wherein the healthcare information indicates the manifest file and is sent to the mobile device to enable the first mobile device to access the at least one application (‘652; Paras 0036)

With respect to claim 6, the combined art teaches the method of claim 1, Beinat further teach wherein the message includes an admit message indicating that the patient is associated with the particular location (‘236; Para 0045), and 
Sharp further teaches wherein the remote command indicates that the patient previously associated with the particular location, and wherein the remote command indicates that the healthcare information associated with the patient, is to be deleted from the first mobile device (‘652; Paras 0053, 0055, 0075). 

With respect to claim 7, the combined art teaches the method of claim 1, Beinat further teaches: further comprising selecting, based on the patient identifier, at least one of a patient record, a configuration setting, medical information, or application data, wherein the healthcare information sent to the first mobile device includes the at least one of the patient record, the configuration setting, the medical information, or the application data (‘236; Para 0045). 

With respect to claim 8, the combined art teaches the method of claim 1, Beinat  teaches further comprising disassociating the patient with the first mobile device in response to receiving a second message, wherein the second message indicates that the particular location associated with the patient has changed, the patient has been discharged from the healthcare facility, the patient has been transferred to another location, or another patient has been associated with the first location  (‘236; Para 0069; Para 0153). 

With respect to claim 9, the combined art teaches the method of claim 1, Beinat further teaches wherein the message complies with a health level seven (HL7) format (‘236; Para 0011). 

With respect to claim 11, the combined art teaches the device of claim 10 ,  Beinat further teaches wherein the healthcare information associated with the patient  includes a patient record, medical information, application data, a configuration setting, or a combination thereof (‘236; Para 0069),

With respect to claim 12, the combined art teaches the device of claim 10, Beinat further teaches: wherein the message indicates that the patient is admitted to the healthcare facility (‘236; Para 0069),

With respect to claim 13, the combined art teaches the device of claim 10, Beinat further teaches further comprising disassociating the patient with the first mobile device in response to receiving a second message, wherein the second message indicates that the particular location associated with the patient has changed, the patient has been discharged from the healthcare facility, the patient has been transferred to another location, or another patient has been associated with the first location (‘236; Para 0069)

With respect to claim 14, the combined art teaches the device of claim, Beinat further teaches further comprising subsequent to sending the remote command to the first mobile device, sending healthcare information associated with a second patient to the first mobile device, wherein the second patient has been associated with the first mobile device (‘236; Abstract). 

With respect to claim 17, the combined art teaches the system of claim 15, Beinat further teaches wherein the MDM server is further configured to: send a notification request to a push notification service to initiate transmission of a push notification to the mobile device (‘236; Para 00131); generate an alert in response to determining that a message has not been received from the first mobile device within a particular duration of sending the notification request to the push notification service (‘236; Para00131); 

With respect to claim 24, the combined art teaches the method of claim 1, wherein the web-based healthcare application notifies hospital personnel in response to an indication by the patient that the patient information in the web-based healthcare application is inaccurate (‘236; Para 0068). 

With respect to claim 25, the combined art teaches the method of claim 24, wherein the patient information includes an education level of the patient, a diagnosis of the patient, an allergy information associated with the patient (‘236; Para 0059). 

With respect to claim 26, the combined art teaches the method of claim 25, wherein the web-based healthcare enables the patient to make healthcare decisions based on the education level, the diagnosis, and the allergy information (‘236; Para 0059).. 
Response to Arguments 

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686